DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application was filed 03/05/2021 and claims foreign priority to Republic of Korea 10-2020-0028549 (03/06/2020).  Claims 1-7 are before the Examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Platzek and US Pat 11091449 (Lee).  Platzek teaches in scheme 1 the instantly claimed process but with an end salt other than calcium.  Scheme 3 uses the calcium salt.  A pH of 9-10 is taught that is the instant claim 2.  Calcium carbonate is taught on page 6090 (claim 4).  
    PNG
    media_image1.png
    442
    423
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    153
    192
    media_image2.png
    Greyscale
The difference between Platzek and the instantly claimed process is the entire process is not shown with the calcium salt at the end.  However, it would have been obvious to one of ordinary skill in the art at the time of the invention to make calcobutrol using the calcium salt as the final product salt instead of the salt shown in Scheme 1.  The use of equivalent salts to get equivalent products is well within the skill of the ordinary artisan.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat 11091449 (Lee).  Lee teaches a process of making calcobutrol from the same starting materials and using the same steps but in a different order.  Please see col 3 – col 4.  The difference between the instant claims and the prior art is the order of the process.  However, it would have been obvious to one of ordinary skill in the art at the time of the invention that the order of the process would make no difference in the process or final product.  The ability to do the same process steps in a 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to D MARGARET M SEAMAN whose telephone number is (571)272-0694. The examiner can normally be reached M-F 7am-330pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D MARGARET M SEAMAN/Primary Examiner, Art Unit 1625